 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
 
THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933 (“THE ACT”), NOR UNDER APPLICABLE STATE SECURITIES LAWS.  THIS NOTE MAY NOT
BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND STATE LAWS, THE AVAILABILITY OF WHICH IS TO BE
ESTABLISHED TO THE SATISFACTION OF THE COMPANY.


ISSUE DATE:         July 27, 2012


LENDER:              Terry C. Turner


PRINCIPAL SUM:            $350,000


GOLDEN EAGLE INTERNATIONAL, INC.
5.0 % PROMISSORY NOTE AND SECURITY AGREEMENT


1.           PROMISE TO PAY


1.1           Promise to Pay - FOR VALUE RECEIVED, GOLDEN EAGLE INTERNATIONAL,
INC., a Colorado corporation (the “Company”), promises to pay to the order of
the Lender on the Maturity Date the Principal Sum set forth above.  Interest at
the rate of 5.0% per annum, simple interest, on the Principal Sum shall accrue.


1.2 Maturity Date - The Maturity Date of this Note is one year from the Issue
Date.  The Company shall pay the Principal Sum, plus accrued and unpaid
interest, outstanding to the Lender in lawful money of the United States of
America on the Maturity Date at the address of the Lender set forth below  or
such other address as the Lender designates by written notice to the Company
prior to the payment being made.


1.3 Prepayment, Acceleration.  This Note may be pre-paid in whole or in part
without penalty at any time. Provided, however, this Note shall be paid
immediately upon the occurrence of one of the following events: (a) Change of
Control of the Company (as defined below), (b) upon the sale of the Company’s
Gold Bar Mill property, or (c) upon the Company’s equity or debt capital raise
of at least $1 million.


For purposes of this Note, a “Change of Control” shall mean the happening of any
of the following:


(i) Any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) is or becomes
the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of Company representing more than 50% of
the total voting power represented by Company’s then outstanding voting
securities, with the exception of Gulf Coast Capital, without the approval of at
least two-thirds of the Board of Directors of Company voting on such matter,
unless the Board of Directors specifically designates such acquisition to be a
change of control;
 
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) A merger or consolidation of Company whether or not approved by the Board
of Directors of Company, other than a merger or consolidation that would result
in the voting securities of Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
or into voting securities of the surviving entity) at least 50% of the total
voting power represented by the voting securities of Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
shareholders of Company approve a plan of complete liquidation of Company or an
agreement for the sale or disposition by Company of all or substantially all of
Company’s assets; or


(iii) As result of the election of members to the Board of Directors, a majority
of the Board of Directors consists of persons who are not members of the Board
of Directors as of the Effective Date (including Turner as a member of the Board
of Directors as of the Effective Date), except in the event that such slate of
directors is proposed by the entire Board.


1.4 Events of Default - The whole of the Principal Sum or the balance remaining
unpaid, together with any accrued and unpaid interest may, at the option of the
Lender, become immediately due and payable upon the occurrence of any of the
following events (each event being called an “event of default”):


(a)  
the Company defaults in payment of the Principal Sum on the Maturity Date and
the default continues for 30 days after written notice of the default to the
Company by the Lender;



(b)  
the Company defaults in the performance or observance of any other covenant or
condition of the Note and the default continues for 90 days after written notice
of the default to the Company by the Lender;



(c)  
an order is made for the winding-up of the Company; a petition is filed by or
against the Company; an assignment for the benefit of creditors is made by the
Company; a receiver or agent is appointed in respect of the Company under any
bankruptcy or insolvency legislation, or by or on behalf of a secured creditor
of the Company; or an application is made under the United States Bankruptcy
Code or any successor or similar legislation;



(d)  
the Company ceases to carry on its business or disposes of substantially all of
its assets; or



(e)  
the Company takes any corporate proceedings for its dissolution or liquidation.



1.5 Remedies Upon Default.  If an Event of Default shall occur, Lender shall
have all remedies provided by law and, without limiting the generality of the
foregoing or the remedies provided in any other paragraph hereof, shall have the
following remedies, subject to the Subordination Agreement:
 

 
 
2

--------------------------------------------------------------------------------

 
 
(a) The remedies of a secured party under the UCC;
 
(b) The right to sell all or part of the Collateral and make application of all
proceeds or sums due in respect of the Collateral in whole or partial
satisfaction of the Obligations as Lender may determine in its sole discretion;
 
(c) The right to enforce and collect the Collateral in such manner as shall be
commercially reasonable deducting from the proceeds thereof its reasonable
expenses of collection; and
 
(d) All other remedies which may be available in law or equity.
 
To the extent that notice of sale shall be required by law to be given, Company
agrees that a period of ten (10) days from the time the notice is sent shall be
a reasonable period of notification of a sale or other disposition of the
Collateral by Lender, and that any notice or other communication from Lender to
Company pursuant to this Agreement or required by any statute may be given to
Company at the address set forth above or at such other address as Company may
hereafter designate to Lender in a writing delivered to Lender.
 
2.           SECURITY INTEREST


2.1 Grant of Security Interest.  Company hereby grants, assigns, and transfers
to Lender, in accordance with the term of the Note, a security interest in and a
right of setoff against all of the Company’s real and personal property located
in Eureka, Nevada (also referred to as the Gold Bar Mill) (the “Collateral”).


2.2 Obligation Secured.  The security interest in the Collateral is given to
secure the full and timely performance by Company of this Note owing to Lender
(the “Obligation”).  Company authorizes Lender to file a financing statement
covering the Collateral with the appropriate state agency.


2.3 Appointment of Lender.  The Company hereby irrevocably appoints Lender as
the Company’s true and lawful attorney, with full authority in the place of
Company and in the name of Company or otherwise, after an Event of Default has
occurred and is continuing, (a) to demand any and all amounts which may be or
become due or payable to Company with respect to the Collateral, including,
without limitation, to enforce Company’s rights against the account debtors and
obligors, and (b) in Lender’s sole discretion, to file any claim or take any
action or proceeding which Lender deems necessary or desirable in order to
collect or enforce payment of any and all amounts which may become due or owing
with respect to the Collateral.  The acceptance of this appointment by Lender
shall not obligate it to perform any duty, covenant or obligation required to be
performed by Company under or by virtue of the Collateral or to take any action
in connection therewith.


2.4 Execution of Deed of Trust.  Company shall execute a Deed of Trust in favor
of Lender to secure payment of the Note (the “Deed of Trust”).
 
 
 
3

--------------------------------------------------------------------------------

 

 
2.5 Ownership and Liens.  Company represents and warrants to Lender that
(a) Company owns the Collateral and is not prohibited by contract or otherwise
from subjecting the same to the security interest created hereby; and (b) the
Collateral is free and clear of all security interests and encumbrances of every
kind.


2.6 Taxes.  Company will pay before delinquency any taxes which are or may
become through assessment or otherwise a lien or charge on the Collateral and
will pay any tax which may be levied on any Obligation secured hereby.


2.7 Maintenance of Collateral.  Company will keep the Collateral in good order
and condition.  During the Agreement and the term of the Note, Company will keep
the Collateral, as applicable, insured against fire, theft, and other hazards as
defined in customary multi-peril commercial insurance policies.  In the event of
loss, Lender shall have full power to collect any and all insurance upon the
Collateral and to apply the same to the restoration or repair of the property
and to apply any excess proceeds to the indebtedness secured hereby.  Lender
shall have no liability whatsoever for any loss that may occur by reason of the
omission or lack of coverage of any such insurance.  Company shall not use or
permit the Collateral to be used unlawfully or in violation of any provision of
this Note, or any applicable statute, regulation or ordinance or any policy of
insurance covering the Collateral.


2.8 Termination.  Immediately following the full and complete payment of the
Obligation, Lender shall deliver to Company a UCC-3 Termination Statement to be
filed, and, except as otherwise provided herein, all of such Company’s’
obligations hereunder shall at such time terminate.  Further, Company shall have
the power and authority to deliver a notice of termination with regard to the
Deed of Trust.


3.           GENERAL


3.1 Notice and Other Instruments - Any notice, demand or other communication
required or permitted to be given to a party must be in writing and must be
sent, if to the Company, as follows 9653 South 700 East, Sandy, Utah 84070, or
if to Lender, to the address as follows 9653 South 700 East, Sandy, Utah
84070.  The notice must be:


 
(a)
personally delivered to that party; or



 
(b)
except during a period of strike, lock-out or other postal disruption, sent by
registered mail, postage prepaid to the address of that party set forth on the
signature page; or



 
(c)
sent by telegraph, facsimile, e-mail, or similar communication tested prior to
sending and confirmed by prepaid registered or certified mail to the address of
that party set forth on the signature page;



and will be deemed to have been received by that party on the earliest of the
date of delivery under paragraph (a), the actual date of receipt where mailed
under paragraph (b) and the day following the date of communication (otherwise
than by U.S Postal Service mail) under paragraph (c).  Any party may give
written notice to the other party of a change of address to some other address,
in which event any communication must thereafter be given to that party, at the
last such changed address of which the party communicating has received written
notice.
 
 
 
4

--------------------------------------------------------------------------------

 

 
3.2 Headings - Headings to the sections, paragraphs, subparagraphs and clauses
of this Note have been inserted for convenience of reference only, and are not
to affect its construction.


3.3 Governing Law - This Note and the rights, remedies, powers, covenants,
duties and obligations of the parties will be construed in accordance with and
governed by the laws of the State of Utah and the federal laws of the United
States.


3.4 Arbitration - Any controversy, claim, dispute and matters of difference with
respect to this Agreement and the transactions contemplated by it must be
resolved through submission to arbitration in Salt Lake City, Utah according to
the rules and practices of the American Arbitration Association from time to
time in force.


3.5 Severability - If any provision of this Note is or becomes invalid, illegal
or unenforceable in any respect, that fact will not affect the validity,
legality or enforceability of the remaining provisions of this Note or any
valid, legal or enforceable parts of the impugned provision.


3.6 Binding on Successors – This Note will inure to the benefit of and be
binding upon each of the parties and their respective heirs, executors,
administrators, successors and permitted assigns.


3.7 Amendment and Waiver – This Note may not be amended, waived, discharged or
terminated except by a document executed by the party against whom enforcement
of the amendment, waiver, discharge or termination is sought.


3.8 Entire Agreement – This Note and the related Subscription Agreement between
the Company and the Lender, set forth the entire agreement and understanding of
the Company and the Lender with respect to the loan and supersedes all prior
oral and written agreements, undertakings and understandings.


 

   GOLDEN EAGLE INTERNATIONAL, INC.        By: Tracy A.
Madsen                                                  Title: Chief Executive
Officer                                    

 


 
5

--------------------------------------------------------------------------------

 


ACKNOWLEDGED AND AGREED TO this 27th day of July, 2012.


/s/ Tracy A. Madsen                
                                                                                           
Lender Signature














 
 
 
6


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






















